Citation Nr: 0020455	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-06 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for liver sclerosis.

4.  Entitlement to service connection for dysentery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
November 1946.  His military decorations include the Combat 
Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 decision by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for malaria, hepatitis, 
liver sclerosis, and dysentery.  In the course of the current 
appeal, an additional claim of entitlement to service 
connection for a heart condition was raised.  In November 
1998, an RO hearing officer denied the heart condition claim 
and the veteran filed a timely Notice of Disagreement with 
regard to this issue.


REMAND

The appellant is a combat veteran of World War II who claims 
that he had been treated for malaria and dysentery during 
service, and that he developed chronic liver problems which 
were also related to service.  His claims file contains two 
certificates of honorable discharge from the United States 
Army.  One certificate shows honorable service for the period 
from December 1944 to October 1945, while he was serving with 
"B" Company, 640th Tank Destroyer Battalion, in the Asian 
Pacific Theater of Operations, with duty in the Philippines.  
According to this certificate, in August 1945 he was awarded 
the Combat Infantryman Badge under the authority of the 
Headquarters of the 167th Infantry.  The second certificate 
shows honorable service for the consecutive period from 
October 1945 to November 1946, while he serving with "E" 
Company, 7th Infantry.  

A review of the claims file shows that several attempts were 
made by the RO to obtain the veteran's service medical 
records from the National Personnel Records Center (NPRC), 
but all search attempts indicated that his military records 
were likely lost in the 1973 fire at the NPRC's record 
storage facility.  In correspondence dated in November 1998, 
the veteran had reported that he had received a letter from 
the NPRC several months earlier, in which he was informed 
that some of his records had been located.  According to the 
veteran, the NPRC reported that the records found were 
partially legible, though "a little 'smokey.'"  The 
veteran, however, did not provide VA with a copy of this 
letter on request, nor did he provide copies of these 
"smokey" records.  

In view of the veteran's statement, in January 1999 the RO 
had requested the NPRC to search for any pertinent sick 
reports from "E" Company, 7th Infantry, for the period from 
August 1945 to November 1946, and the Headquarters of the 
167th Infantry from August 1945 to December 1945.  No 
relevant records were obtained.  However, the file indicates 
that the NPRC's search for sick reports had not included 
those which may have been associated with "B" Company, 640th 
Tank Destroyer Battalion, for the period from December 1944 
to October 1945. 

As a preliminary matter, in view of pertinent decisions of 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) and the U.S. Court of Appeals for Veterans 
Claims (Court), VA should conduct thorough attempts to obtain 
the veteran's service medical records before determining the 
well-groundedness of his claims or making adjudicative 
decisions in that regard.  Specifically, in the case of 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991), the Court 
had held that in the absence of service medical records 
presumed destroyed, the Board had a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the doubt rule.  See 38 U.S.C.A. 
§§ 5107(b), 7104 (d)(1) 
(West 1991 & Supp. 1999)  The Court in O'Hare did not address 
the "duty to assist" under 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1999).  However, in Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), the Federal Circuit Court found that there 
was a breach of the duty to assist when VA failed to obtain 
pertinent service medical records specifically requested by 
the claimant and failed to provide the claimant with notice 
explaining the deficiency.  Though the situation in the 
present case is not precisely identical, it is apparent that 
the trend of the Court has been to impose a high standard of 
thoroughness with regard to obtaining the service medical 
records of a veteran before adjudicating a claim.  In the 
interests of thoroughness, therefore, this case should be 
remanded to investigate whether or not there may be sick 
reports or any other pertinent medical records from "B" 
Company, 640th Tank Destroyer Battalion, for the period from 
December 1944 to October 1945, which may show treatment of 
the veteran for his claimed disabilities.  If so, these 
should be associated with the claims file.

The Board also notes that at an April 1999 RO hearing, the 
veteran informed the hearing officer that in addition to his 
claims of service connection for malaria, hepatitis, liver 
sclerosis and dysentery, he had also claimed entitlement to 
compensation for a heart condition when he filed his original 
claim in February 1997.  In a July 1999 decision, the RO 
hearing officer determined that there was clear and 
unmistakable error with the November 1998 decision (and also 
a prior RO decision dated in September 1997) because the RO 
failed to address the issue of service connection for heart 
disease.  The hearing officer denied the veteran's heart 
disease claim in the first instance and, in August 1999, the 
veteran was issued a Supplemental Statement of the Case 
(SSOC) which addressed this issue.  In an accompanying 
letter, he was informed that the SSOC contained changes and 
additions to the original Statement of the Case, and that he 
had 60 days (or until October 1999) to perfect his appeal of 
the issue of service connection for heart disease.  The file 
shows that the veteran did not file a timely substantive 
appeal of this issue within the 60-day period.  However, the 
RO's use of an SSOC to notify the veteran of the denial of 
service connection for a heart condition was incorrect as no 
Notice of Disagreement was then of record with regard to this 
issue.  In any case, in June 2000, within one year after the 
hearing officer's denial of service connection for a heart 
condition, the veteran's representative issued a brief on 
appeal which mentioned this issue and contested the result.  
The Board construes this as a timely Notice of Disagreement 
with regard to the hearing officer's decision of July 1999.  
In the case of Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999), the Court indicated that in a case in which a 
claimant expressed disagreement in writing with an RO 
decision and the RO failed to issue him a Statement of the 
Case, the Board should remand the issue to the RO so that one 
could be furnished.  (A Notice of Disagreement initiates a 
review by the Board of the RO's denial of the claim at issue 
and bestows jurisdiction on the Court, pursuant to section 
402 of the Veterans' Benefits Improvements Act, Pub. L. No. 
103-446, 108 Stat. 4105, 4122 (1988).)

Accordingly, the case is REMANDED to the RO for the 
following actions:

1.  The RO should again contact the 
veteran and present him with another 
request that he submit a copy of the NPRC 
letter which reportedly informed him that 
some of his service records were located, 
and any service records in his possession 
which he obtained from the NPRC.

2.  The RO should contact the NPRC and 
request that it conduct a search for any 
pertinent medical records, including 
daily sick call and treatment reports, 
from "B" Company, 640th Tank Destroyer 
Battalion, for the period from December 
1944 to October 1945.

3.  After the NPRC has completed its 
search and provided the RO with copies 
of any records obtained, the RO should 
review the evidence associated with the 
claims file and then address the issues 
of entitlement to service connection for 
malaria, hepatitis, liver sclerosis and 
dysentery.  

4.  If the RO decision regarding service 
connection for any of the aforementioned 
issues (i.e., malaria, hepatitis, liver 
sclerosis and dysentery) remains adverse 
to the veteran, he and his 
representative should be furnished with 
a Supplemental Statement of the Case and 
all parties should be afforded a 
reasonable opportunity to respond. 

5.  The RO should furnish the veteran 
with a Statement of the Case as to the 
issue of entitlement to service 
connection for a heart condition.  The 
Statement of the Case should contain 
discussion of all appropriate facts and 
pertinent laws and regulations governing 
this issue. This issue should not be 
returned to the Board unless the veteran 
files a timely substantive appeal on this 
issue.



Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may (and is 
strongly advised to) furnish additional evidence and argument 
on the matter or matters the Board has remanded to the 
regional office while the case is in remand status, 
especially any medical evidence in his possession showing 
current disability.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995); 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to develop the record, to afford the 
veteran due process of law, and to comply with the Court's 
decision in Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this 
remand may be give a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  This 
claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  
38 C.F.R. § 20.1100(b) (1999).


